Exhibit 10.2
May 12, 2008
Thomas W. Burghart
c/o Reliance Standard Life Insurance Company
2001 Market Street, Suite 1500
Philadelphia, Pennsylvania 19103-7303

Re:   Amendment and Consolidation of Prior Stock Option Award Agreements

Dear Tom:
     This letter will serve as notice that, by action of the Compensation
Committee (the “Committee”) of the Board of Directors of Delphi Financial Group,
Inc. (the “Company”) taken on May 7, 2008, the terms and conditions of the
options (collectively, the “Options”) to purchase (a) up to 225,000 shares of
Delphi’s Class A Common Stock (the “Stock”) at the price of $27.8733 per share
(the “First Options”) granted to you on April 22, 2004 pursuant to the Company’s
2003 Employee Long-Term Incentive and Share Award Plan, as amended (the “2003
Plan”), and (b) up to 75,000 shares of the Stock at the price of $31.10 per
share (the “Second Options”) granted to you on December 28, 2005, pursuant to
the Company’s Second Amended and Restated Employee Stock Option Plan, as amended
(the “Restated Plan” and, together with the 2003 Plan, the “Plans”), as
described in the Award Agreements dated May 19, 2004, and January 4, 2006
(collectively, the “Prior Award Agreements”), respectively have, pursuant to
Section 9(d) of the 2003 Plan and Section 5(n) of the Restated Plan, subject to
your consent thereto, been amended and restated in accordance with the terms
hereof. The share amounts and exercise prices reflected in the preceding
sentence reflect adjustments previously made pursuant to the Plans to take into
account the effect of the Company’s 3-for-2 stock split effected in June 2006.
Capitalized terms used but not defined herein shall have the respective meanings
set forth in the 2003 Plan (in relation to the First Options) and the Restated
Plan (in relation to the Second Options), and all references herein to specific
provisions of the Plans shall relate to (and only to) the Options having been
granted under the referenced Plan.

 



--------------------------------------------------------------------------------



 



     As previously confirmed in the letter to you dated February 28, 2007,
112,500 of the First Options have previously become exercisable (such Options,
the “Vested First Options”). The remainder of the First Options (the “Unvested
First Options”) and the Second Options (together with the Unvested First
Options, the “Unvested Options”), will become exercisable, in accordance with
the procedures set forth herein, in their entirety if the aggregate Pre-Tax
Operating Income, as defined in Exhibit A hereto (“Pre-Tax Operating Income”),
of Reliance Standard Life Insurance Company of Texas and its consolidated
subsidiaries (collectively, “the RSL Companies”) for the period consisting of
Delphi’s 2004, 2005, 2006, 2007 and 2008 fiscal years (the “Performance Period”)
is at least $646,159,683.
     Alternatively, if the RSL Companies’ aggregate Pre-Tax Operating Income for
such period does not reach $646,159,683, but is greater than $559,927,799, a
reduced number of the Unvested Options shall become exercisable in accordance
with such procedures, to be determined by interpolating between zero and 112,500
(in the case of the Unvested First Options) and zero and 75,000 (in the case of
the Second Options), in both cases in relation to the point at which the Pre-Tax
Operating Income amount falls in the range between $559,927,799 and
$646,159,683.
     In addition, if prior to December 31, 2008, your employment with Delphi’s
subsidiary, Reliance Standard Life Insurance Company (“RSL”), terminates due to
death or Disability or is terminated by RSL without Cause or by you for Good
Reason, then, notwithstanding any provisions hereof or of the Plans to the
contrary, with respect to the Unvested Options, such Unvested Options will
become exercisable at such time, if any, as would have been the case pursuant to
the two preceding paragraphs if not for such termination; provided, however,
that the number of Unvested Options that becomes exercisable will, in each case,
be reduced by a percentage equal to the applicable percentage of the Performance
Period during which you were not employed by RSL by reason of such termination.
For purposes of this paragraph, the following definitions shall apply:
     “Disability” shall mean an illness, injury, accident or condition of either
a physical or psychological nature as a result of which you are unable to
perform substantially the duties and responsibilities of your position during a
period of 180 days during a period of 365 consecutive calendar days.
     “Cause” shall mean (i) conviction of a felony or other

 



--------------------------------------------------------------------------------



 



crime involving fraud, dishonesty or moral turpitude, (ii) fraud or intentional
misrepresentation, embezzlement, misappropriation or conversion of assets or
opportunities of Delphi or any Subsidiary thereof, or any unauthorized
disclosure of confidential information or trade secrets of Delphi or any
Subsidiary thereof (a “Breach of Confidentiality”), or (iii) gross neglect of
duties of your office specified by the Board of Directors of RSL.
     “Good Reason” shall mean with respect to the Unvested Options,
(i) reduction of your base salary for any fiscal year to less than 100 percent
of the rate of base salary in effect for you as in effect on the respective
dates of grant thereof; or (ii) the failure of RSL to continue in effect any
retirement, life insurance, medical insurance or disability plan in which you
were participating on the respective dates of grant thereof, except, as to any
such plan, where RSL provides you with a plan that provides substantially
comparable benefits or where the discontinuation of such plan applies generally
with respect to the employees of RSL (or, in the case of a plan furnished only
to a specified group of RSL employees, with respect to such group).
     Unvested Options which do not become exercisable pursuant to the preceding
provisions of this Award Agreement shall expire and terminate in their entirety
without becoming exercisable.
     For purposes of application of the foregoing provisions relating to the
exercisability of the Unvested Options, the following procedures shall apply:
     Each determination of Pre-Tax Operating Income shall be made by Delphi,
based upon a statement of operations of the RSL Companies for the applicable
period conforming to the provisions of Exhibit A hereto and in form and
substance reasonably acceptable to Delphi.
     Delphi shall notify you in writing, within 65 days following the close of
the Performance Period, of its determination as to the level of aggregate
Pre-Tax Operating Income achieved and, based on such determination, the extent
to which the Unvested Options have become exercisable pursuant to the second
(or, if applicable, third) paragraph of this Award Agreement. Unvested Options
having become exercisable, as described in such notice, shall for all purposes
of the 2003 Plan (in the case of the First Options) and the Restated Plan

 



--------------------------------------------------------------------------------



 



(in the case of the Second Options) be exercisable immediately as of the date of
such notice.
     The Vested First Options, as well as the Unvested First Options that become
exercisable as provided herein, will, if not sooner exercised or terminated
pursuant to the provisions hereof, terminate at the close of business on
April 22, 2014 (in the case of all of the First Options) and December 28, 2015
(in the case of the Second Options). The Options are in all respects subject to
each of the terms and conditions of the respective Plans under which they were
granted, except as otherwise provided herein and except that: (i) the provisions
of Sections 5(b)(iii), (iv), (vi) and (viii) of the 2003 Plan and Sections 5(f),
5(g), 5(i) and 5(k) of the Restated Plan will not limit your ability to
exercise, following a termination of your employment by RSL or for the other
reasons set forth therein, Options having become exercisable as of the date of
such termination or that become exercisable thereafter pursuant to the third
paragraph of this Award Agreement; provided, however, that the Options will
terminate in their entirety upon the occurrence of a Breach of Confidentiality
on your part occurring subsequent to such termination of employment; (ii) for
purposes of Section 5(b)(v) of the 2003 Plan and Section 5(h) of the Restated
Plan, your discharge for cause shall result in the termination of Options that
are exercisable at the time of such discharge only where the Committee
determines that the discharge was based on an event of the type described in
clause (ii) of the definition of “Cause” above; and (iii) notwithstanding the
provisions of Section 5(b)(ix) of the 2003 Plan and Section 5(d) of the Restated
Plan, the exercise price for the Options may be paid by your directing that
Delphi withhold from the Option shares a number of shares having a market value,
at the time of exercise, equal to such exercise price, so long as such payment
method will not, in Delphi’s judgment, result in adverse accounting consequences
for Delphi; and (iv) the provisions of Section 8(a) of the 2003 Plan and Section
5(e)(iii) of the Restated Plan shall not apply to the Options.
     In addition, if RSL terminates your employment without Cause or if you
terminate your employment for Good Reason (as such term is defined above)
subsequent to the occurrence of a Change of Ownership, and all or a portion of
the Unvested Options remain outstanding as of the date (the “Termination Date”)
of such termination (whether such Options are then exercisable for shares of
Delphi or another company, cash or other property), the remaining Unvested
Options shall become

 



--------------------------------------------------------------------------------



 



exercisable in their entirety. For purposes of this paragraph:
     “Change of Ownership” shall mean, in addition to the events specified in
the definition of such term contained in the Plans, the occurrence of any
transaction pursuant to which Delphi ceases to own, directly or indirectly, a
majority of the total voting power of the voting securities of RSL.
     “Performance Condition” shall mean the attainment by the RSL Companies, for
the period commencing on January 1, 2004 through and including the full calendar
quarter most recently having been completed as of the Termination Date, of
aggregate Pre-Tax Operating Income in an amount representing a compound average
annualized growth rate of at least eleven percent (11%), as compared with the
2003 base amount of $80,998,000. For example, as to a Termination Date occurring
on July 12, 2008, the Performance Condition would relate to the period from
January 1, 2004 through June 30, 2008, and would require that aggregate Pre-Tax
Operating Income for such period equal at least $491,684,629.
     Finally, in accordance with Section 6(d) of the 2003 Plan and
Section 5(e)(i) of the Restated Plan, this will confirm that you may, upon
written notice to Delphi, transfer the Options, for or without consideration, to
members of your immediate family (as defined below), to a partnership or limited
liability company in which one or more of your immediate family members are the
only partners or members, or to a trust or trusts established for your exclusive
benefit or the exclusive benefit of one or more members of your immediate
family. Any Options held by the transferee will continue to be subject to the
same terms and conditions that were applicable to the Options immediately prior
to the transfer, except that the Options will be transferable by the transferee
only by will or the laws of descent and distribution. For purposes hereof,
“immediate family” means your children, grandchildren, and spouse. You are
further advised that, under existing rules of the Securities and Exchange
Commission, any Form S-8 registration statement filed by Delphi relating to the
Plan will not cover the exercise of Options transferred for consideration, and
therefore, such exercise would be required to be covered by an effective
registration statement under the Securities Act of 1933, as amended (the “1933
Act”), or otherwise be exempt from registration under the 1933 Act, and shares
of Stock acquired on such exercise would constitute “restricted securities”
within the meaning of Rule 144 under the 1933 Act. No assurance can be

 



--------------------------------------------------------------------------------



 



given that, under such circumstances, registration under the 1933 Act with
respect to such exercise or such shares can or will be effected or that an
exemption from such registration will be available.
     If you are in agreement with the amended and restated terms and conditions
of the Options set forth above, which shall supersede the provisions of the
Prior Award Agreements in their entirety, please confirm such agreement and
acceptance by executing and dating both counterparts of this Award Agreement and
returning one fully executed counterpart to me. The other counterpart should be
retained for your files.
Very truly yours,
/s/ Chad W. Coulter
 
Chad W. Coulter
Senior Vice President, Secretary
     and General Counsel
Agreed:

     
/s/ Thomas W. Burghart                                                    
  Date:  March 13, 2008
Thomas W. Burghart
   
 
   

 



--------------------------------------------------------------------------------



 



Exhibit A
to
Stock Option Award Agreement
General
     Capitalized terms used but not defined herein shall have the meanings given
to them in the Stock Option Award Agreement to which this Exhibit A is attached
(the “Award Agreement”). For purposes of the Award Agreement, “Pre-Tax Operating
Income” shall mean the operating income of the RSL Companies, excluding realized
investment gains and losses, net of interest expense and before extraordinary
gain or loss and federal income tax expense, all as determined in accordance
with Generally Accepted Accounting Principles, as in effect from time to time
(“GAAP”), subject to the Special Adjustments for which this Exhibit A provides.
Special Adjustments
Adjustment events: Each of the following shall constitute an Adjustment Event
for purposes of the Award Agreement:
     (A) the receipt by Delphi Financial Group, Inc. (“DFG”) from the RSL
Companies of stockholder dividends exceeding (i) $16,300,000 in the aggregate
during the period consisting of Delphi’s 2004, 2005 and 2006 fiscal years or
(ii) $27,200,000 in the aggregate during the period consisting of the 2004,
2005, 2006, 2007 and 2008 fiscal years (the “Performance Period”);
     (B) the making by DFG of capital and/or surplus contributions to any of the
RSL Companies at any time during the Performance Period, regardless of the form
of such contribution, which, taken together with any previous such contributions
during the Performance Period, exceed $10,000,000 in the aggregate;
     (C) the acquisition by DFG, directly or indirectly, of a company or a
division or business unit thereof by merger, consolidation, purchase of equity
interests or assets or any other similar transaction, the business activities of
which are substantially related to any of the business activities then conducted
(or intended to be conducted subsequent to such acquisition) by the RSL

 



--------------------------------------------------------------------------------



 



Companies.
Upon the occurrence of an Adjustment Event, DFG executive management, in
consultation with the Chief Executive Officer of the RSL Companies, may
recommend to the Committee any amendments or modifications to the conditions to
vesting of the Options relating to the financial performance of the RSL
Companies, as set forth in the second paragraph of the Award Agreement (the
“Vesting Provisions”), which DFG executive management believes in good faith to
be necessary or appropriate to take into account the effect of such Adjustment
Event, including but not limited to the adjustment of one or more of the Pre-Tax
Operating Income thresholds set forth therein. It is anticipated that such
adjustments will consist of reductions (in the case of an Adjustment Event
described in clause (A) above) and increases (in the case of an Adjustment Event
described in clause (B) above) in such thresholds, respectively, by applying an
appropriate interest factor to the relevant amounts paid as dividends or
contributed to capital, as the case may be.
Upon receipt of any such recommendation, the Committee shall determine in its
sole discretion whether to amend or modify the Vesting Provisions based on the
relevant Adjustment Event, and the terms and conditions of any such amendment or
modification. Any such amendment or modification shall be communicated in
writing to, and shall be final and binding on, each holder of Stock options
whose terms contain goals relating to Pre-Tax Operating Income for the
Performance Period (collectively, the “RSL Optionholders”). For the purpose of
avoidance of doubt, no such amendment or modification shall be deemed to have
materially and adversely affected the rights of any RSL Optionholder under the
Options for any purpose of Section 9(d) of the Plan.
Employee option expenses: SFAS 123 expenses attributable to options granted to
RSL employees on or after January 1, 2004 (other than the options granted to the
RSL Optionholders) shall be included as items of expense.
Arbitration
Delphi shall provide each RSL Optionholder with a detailed written calculation
supporting Delphi’s determination as to

 



--------------------------------------------------------------------------------



 



whether the applicable goal has been achieved (each, a “Delphi Determination”)
and, where such calculation indicates such goal having been achieved, confirming
the number of Options having become exercisable as a result thereof, within
ninety (90) days after the completion of the Performance Period. If a majority
of the RSL Optionholders shall disagree with any Delphi Determination, the RSL
Optionholders shall give written notice of such disagreement to Delphi within
ten (10) business days after receipt of such Delphi Determination. If within
twenty (20) business days after Delphi’s receipt of the notice of disagreement
from the RSL Optionholders referenced in the immediately preceding sentence,
Delphi and the RSL Optionholders are unable to agree with regard to any Delphi
Determination, the disagreement may be submitted to arbitration by either Delphi
or the RSL Optionholders, which arbitration determination shall be final and
binding on the parties. The party instituting the arbitration procedures shall
give written notice to the other party of its desire to arbitrate and such
notice shall specify the name and address of the person designated to act as an
arbitrator on its behalf. Within twenty (20) business days after the service of
this notice, the other party shall notify the first party of the appointment of
its arbitrator within the twenty (20) business day period specified above, then
the appointment of the second arbitrator shall be made in the same manner as
hereinafter provided for the appointment of a third arbitrator in a case where
the two appointed arbitrators are unable to agree upon a third arbitrator. The
two arbitrators so chosen shall meet within 10 business days after the second
arbitrator is appointed and shall select the third arbitrator by mutual
agreement. If the two arbitrators shall fail to appoint a third arbitrator
within 10 business days after the second arbitrator is appointed, then the third
arbitrator shall be appointed by the American Arbitration Association (“AAA”),
or any organization successor thereto, in accordance with its prevailing rules.
Each arbitrator chosen or appointed pursuant to the foregoing provisions shall
be an active or retired officer of an insurance or reinsurance company and shall
be a disinterested person.
The arbitrators shall review the provisions of this Exhibit A and the Award
Agreement, as well as any other documents or materials supplied by either party
supporting such party’s position. The arbitrators shall render their

 



--------------------------------------------------------------------------------



 



decision with regard to the disputed Delphi Determination upon the concurrence
of at least two of their number not later than thirty (30) business days after
the appointment of the third arbitrator. The decision of the arbitrators shall
be in writing and counterpart copies shall be delivered to each of Delphi and
the RSL Optionholders. In rendering their decision, the arbitrators shall have
no power to modify any of the provisions of the Award Agreement or this
Exhibit A. All arbitration proceedings shall occur in Philadelphia,
Pennsylvania. Judgment may be entered on the award of the arbitrators and may be
enforced in accordance with the laws of the Commonwealth of Pennsylvania.
Immediately upon a party hereto giving written notice of its desire to arbitrate
hereunder, Delphi agrees upon request to provide the RSL Optionholders with
access to the books and records of the RSL Companies which reasonably relate to
the Delphi Determinations (including, without limitation, examination rights and
the right to make abstracts or copies from such books and records) during the
normal business hours of RSL.
Each party shall pay the fees and expenses of the original arbitrator that it
appointed (or in the case of the second party, the arbitrator appointed on its
behalf if it should fail to appoint its own arbitrator). The fees and expenses
of the third arbitrator and all other expenses of the arbitrators shall be borne
by Delphi, on one hand, and the RSL Optionholders, on the other hand, equally.
Each party shall bear the expense of its own counsel and the preparation and
presentation of proof or supportive documentation.

 